Citation Nr: 1616779	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss is denied.

3.  Entitlement to service connection for tinnitus is denied.

4.  Entitlement to a disability rating in excess of 10 percent for synovitis of the right knee. 

5.  Entitlement to a disability rating in excess of 10 percent for paralysis of the right sural nerve with numbness in the right leg and foot.
 
6.  Entitlement to a disability rating in excess of 20 percent for gunshot wound in muscle group XI of the right leg with a scar.

7.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 20 percent rating for gunshot wound in muscle group XI of the right leg with a scar, a 10 percent disability rating for synovitis of the right knee, and a 10 percent disability rating for paralysis of the right sural nerve with numbness in the right leg and foot.
 
The Veteran presented testimony before the Board at a hearing at the RO in July 2013. The transcript of this hearing has been associated with the record.

The Board remanded this case in September 2014 for additional development.
In a January 2015 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

In a July 2015 rating decision, the RO denied entitlement to service connection for tinnitus, and found that no new and material evidence had been presented in order to reopen claim for entitlement to service connection for PTSD.

In a statement dated in October 2014, the Veteran indicated that he could no longer work due to his service-connected right leg disabilities.  Therefore, the Board will take jurisdiction of the claim for TDIU for the entire appeals period, rather than only the period prior to September 5, 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an increased rating claim, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of his disability has increased since the most recent VA examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

It its September 2014 remand, the Board's instructions included that, if it was necessary, to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected right leg disabilities.  In a statement received by the RO in October 2014, the Veteran indicated that his right leg disabilities had worsened, and that he was unable to bear weight on his right leg.  He requested an orthopedic examination be provided to assess his right leg disabilities.  The Veteran was provided with a VA examination for his service-connected paralysis, musculocutaneous nerve (superficial peroneal), right sural nerve, with numbness in right leg and foot in connection with a claim he filed.  Given that the Veteran's prior VA examination for these disabilities took place in April 2012, nearly four years ago, and because the Veteran asserts worsening of these conditions since that examination, the Board finds that the Veteran should be afforded a new VA examination to assess the present state of his service-connected gunshot wound of muscle group XI of the right leg, with scar and synovitis of the right knee.

Finally, in a January 2015 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hearing loss.  That some month, the Veteran filed a notice of disagreement (NOD) with this decision.  In addition, in a July 2015 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen a claim for entitlement to service connection for PTSD, and denied a claim for entitlement to service connection for tinnitus.  The Veteran filed an NOD with these issues in that same month.

When there has been an initial AOJ adjudication of a claim and a timely NOD, the claimant is entitled to a SOC.  See 38 C.F.R§ 19.26.  Thus, remand for issuance of a SOC on these issues of entitlement to service connection for hearing loss and tinnitus, and whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for PTSD is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues, however, will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected gunshot wound in muscle group XI of the right leg with a scar and synovitis of the right knee.

The claims file (including records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note which muscle group is affected and whether the disability is moderate, moderately severe, or severe.  

Range of motion of the right knee should be reported in degrees.  The examiner should determine whether the right elbow disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also determine whether the Veteran's service-connected right leg disabilities, taken together, render him unemployable. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.

2.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for hearing loss and tinnitus, and whether new and material evidence to reopen a claim for entitlement to service connection for PTSD has been presented.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




